                 IN THE UNITED STATES DISTRICT COURT
                      THE DISTRICT OF NEBRASKA

 SCOTT PETER,
                                Plaintiff,
 v.                                          Case Number: 21-CV-03059 CRZ

 ALLY FINANCIAL INC., et al.,

                            Defendants.


                       AGREED CONFIDENTIALITY ORDER

       The parties to this Agreed Confidentiality Order have agreed to the terms of this

Order. Accordingly, the parties’ joint request for entry of a Protective Order, (Filing No.

24), is granted, and the Protective Order is as follows:

       1.     Scope. All materials produced or adduced in the course of discovery,

including initial disclosures, responses to discovery requests, deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively

“documents”), shall be subject to this Order concerning Confidential Information as

defined below. This Order is subject to the Local Rules of this District and the Federal

Rules of Civil Procedure on matters of procedure and calculation of time periods.

       2.     Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE

ORDER” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” by the producing party

that falls within one or more of the following categories: (a) information prohibited from

disclosure by statute; (b) information that reveals trade secrets or contains proprietary

business information; (c) research, technical, commercial or financial information that the
                                               1
party has maintained as confidential; (d) medical information concerning any individual;
(e) personal identity information; (f) income tax returns (including attached schedules and

forms), W-2 forms and 1099 forms; or (g) personnel or employment records of a person

who is not a party to the case. Information or documents that are available to the public

may not be designated as Confidential Information.

       3.     Designation.

              (a)    A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER” or “CONFIDENTIAL – ATTORNEYS EYES

ONLY” on the document and on all copies in a manner that will not interfere with the

legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information.

The marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or

“CONFIDENTIAL – ATTORNEYS EYES ONLY” shall be applied prior to or at the time

of the documents are produced or disclosed. Applying the marking “CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER” or “CONFIDENTIAL – ATTORNEYS EYES

ONLY” to a document does not mean that the document has any status or protection by

statute or otherwise except to the extent and for the purposes of this Order. Any copies that

are made of any documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” shall also be so marked,

except that indices, electronic databases or lists of documents that do not contain substantial

portions or images of the text of marked documents and do not otherwise disclose the

substance of the Confidential Information are not required to be marked.
                                              2
              (b)    The designation of a document as Confidential Information is a
certification by an attorney or a party appearing pro se that the document contains

Confidential Information as defined in this order.1

        4.      Depositions.2

        Unless all parties agree on the record at the time the deposition testimony is taken,

all deposition testimony taken in this case shall be treated as Confidential Information until

the expiration of the following: No later than the thirtieth day after the transcript is delivered

to any party or the witness, and in no event later than 60 days after the testimony was given,

Within this time period, a party may serve a Notice of Designation to all parties of record

as to specific portions of the testimony that are designated Confidential Information, and

thereafter only those portions identified in the Notice of Designation shall be protected by

the terms of this Order. The failure to serve a timely Notice of Designation shall waive any

designation of testimony taken in that deposition as Confidential Information, unless

otherwise ordered by the Court.

        5.      Protection of Confidential Material.

                (a)      General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in

subparagraph (b) for any purpose whatsoever other than in this litigation, including any

appeal thereof.


1
  An attorney who reviews the documents and designates them as CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER or “CONFIDENTIAL – ATTORNEYS EYES ONLY” must be admitted to the
Bar of at least one state but need not be admitted to practice in the District of Nebraska. By designating
documents confidential pursuant to this Order, counsel submits to the jurisdiction and sanctions of this Court
on the subject matter of the designation.
2
  The parties or movant seeking the order shall select3one alternative for handling deposition testimony and
delete by redlining the alternative provision that is not chosen.
               (b)   Limited Third-Party Disclosures. The parties and counsel for the

parties shall not disclose or permit the disclosure of any Confidential Information to any

third person or entity except as set forth in subparagraphs (1) – (9). Subject to these

requirements, the following categories of persons may be allowed to review Confidential

Information:

               (1)   Counsel. Counsel for the parties and employees of counsel who have
                     responsibility for the action (outside counsel and employees of outside
                     counsel who have signed Acknowledgment, Attachment A);

               (2)   Parties. Individual parties and employees of a party but only to the
                     extent counsel determines in good faith that the employee’s assistance
                     is reasonably necessary to the conduct of the litigation in which the
                     information is disclosed. Such employees must sign an
                     Acknowledgment attached as Attachment A.

               (3)   The Court and its personnel who have signed the Acknowledgment in
                     Attachment A;

               (4)   Court Reporters and Recorders.        Court reporters and recorders
                     engaged for depositions;

               (5)   Contractors. Those persons specifically engaged for the limited
                     purpose of making copies of documents or organizing or processing
                     documents, including outside vendors hired to process electronically
                     stored documents, provided they have signed an Acknowledgment,
                     attached as Attachment A;

               (6)   Consultants and Experts. Consultants, investigators, or experts
                     employed by the parties or counsel for the parties to assist in the
                     preparation and trial of this action but only after such persons have
                     completed the certification contained in Attachment A,
                     Acknowledgment;

               (7)   Witnesses at depositions. During their depositions, witnesses in this
                     action to whom disclosure is reasonably necessary. Witnesses shall
                     not retain a copy of documents containing Confidential Information,
                     except witnesses may receive a copy of all exhibits marked at their
                     depositions in connection with review of the transcripts. Pages of
                     transcribed deposition testimony or exhibits to depositions that are
                                             4 Information pursuant to the process set out
                     designated as Confidential
                     in this Order must be separately bound by the court reporter and may
                     not be disclosed to anyone except as permitted under this Order.

              (8)    Author or recipient. The author or recipient of the document (not
                     including a person who received the document in the course of
                     litigation); and

              (9)    Others by Consent. Other persons only by written consent of the
                     producing party or upon order of the Court and on such conditions as
                     may be agreed or ordered.

              (c)    Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. All

persons receiving any or all documents produced pursuant to this Order shall be advised of

their confidential nature. All persons to whom confidential information and/or documents

are disclosed are hereby enjoined from disclosing same to any person except as provided

herein, and are further enjoined from using same except in the preparation for and trial of

the above-captioned action between the named parties thereto. No person receiving or

reviewing such confidential documents, information or transcript shall disseminate or

disclose them to any person other than those described above in Paragraph 5 and for the

purposes specified, and in no event shall such person make any other use of such document

or transcript. Counsel shall maintain the originals of the forms signed by persons

acknowledging their obligations under this Order for a period of three years after the

termination of the case.

       6.     Inadvertent Failure to Designate. An inadvertent failure to designate a

document as Confidential Information does not, standing alone, waive the right to so

designate the document; provided, however, that a failure to serve a timely Notice of

Designation of deposition testimony as required by this Order, even if inadvertent, waives
                                             5
any protection for deposition testimony. If a party designates a document as Confidential
Information after it was initially produced, the receiving party, on notification of the

designation, must make a reasonable effort to assure that the document is treated in

accordance with the provisions of this Order. No party shall be found to have violated this

Order for failing to maintain the confidentiality of material during a time when that material

has not been designated Confidential Information, even where the failure to so designate

was inadvertent and where the material is subsequently designated Confidential

Information.

       7.      Filing of Confidential Information. All documents of any nature that are filed

with the court for any purpose and that contain material designated as “Confidential,” or

“Confidential—Attorneys’ Eyes Only” shall be provisionally filed under restricted access

with the filing party’s motion for leave to file restricted access documents. A party seeking

to file Discovery Material under restricted access must comply with the court’s rules and

electronic docketing procedures for filing such motions. A copy of the filing with the

Confidential Information redacted may be part of the public record.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds

not addressed by this Order, no party may withhold information from discovery on the

ground that it requires protection greater than that afforded by this Order unless the party

moves for an order providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge

by any party. The following procedure shall apply to any such challenge.

               (a)    Meet and Confer. A party challenging the designation of Confidential
                                              6
Information must do so in good faith and must begin the process by conferring directly with
counsel for the designating party. In conferring, the challenging party must explain the

basis for its belief that the confidentiality designation was not proper and must give the

designating party an opportunity to review the designated material, to reconsider the

designation, and, if no change in designation is offered, to explain the basis for the

designation. The designating party must respond to the challenge within five (5) business

days.

              (b)    Judicial Intervention. A party that elects to challenge a confidentiality

designation shall first schedule a conference call with the magistrate judge assigned to the

case before engaging in written motion practice. If a written motion and briefing are

necessary and the information in dispute must be reviewed by the court to resolve that

motion, the confidential information shall be filed under restricted access pursuant to the

court’s electronic docketing procedures. The party that produced the information

designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES

ONLY bears the burden of proving it was properly designated. The party challenging a

“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY designation

must obtain a court order before disseminating the information to anyone other than

Qualified Recipients.

        10.   Action by the Court. Applications to the Court for an order relating to

materials or documents designated Confidential Information shall be by motion. Nothing

in this Order or any action or agreement of a party under this Order limits the Court’s power

to make orders concerning the disclosure of documents produced in discovery or at trial.

        11.   Use of Confidential Documents or Information at Trial. Nothing in this Order
                                              7
shall be construed to affect the use of any document, material, or information at any trial or
hearing. A party that intends to present or that anticipates that another party may present

Confidential information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential

Information. The Court may thereafter make such orders as are necessary to govern the use

of such documents or information at trial.

       12.    Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

              (a)     If a receiving party is served with a subpoena or an order issued in

other litigation that would compel disclosure of any material or document designated in this

action as Confidential Information, the receiving party must so notify the designating party,

in writing, immediately and in no event more than three court days after receiving the

subpoena or order. Such notification must include a copy of the subpoena or court order.

              (b)     The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or all of the

material covered by the subpoena or order is the subject of this Order. In addition, the

receiving party must deliver a copy of this Order promptly to the party in the other action

that caused the subpoena to issue.

              (c)     The purpose of imposing these duties is to alert the interested persons

to the existence of this Order and to afford the designating party in this case an opportunity

to try to protect its Confidential Information in the court from which the subpoena or order

issued. The designating party shall bear the burden and the expense of seeking protection

in that court of its Confidential Information, and nothing in these provisions should be
                                               8
construed as authorizing or encouraging a receiving party in this action to disobey a lawful
directive from another court. The obligations set forth in this paragraph remain in effect

while the party has in its possession, custody or control Confidential Information by the

other party to this case.

        13.      Challenges by Members of the Public to Restricting Orders. A party or

interested member of the public has a right to challenge the restriction of particular

documents that have been filed under restricted access, and the party asserting

confidentiality will have the burden of demonstrating the propriety of filing under restricted

access.

        14.      Obligations on Conclusion of Litigation.

                 (a)     Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further

appeal.

                 (b)     Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential

Information and documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” under this Order,

including copies as defined in ¶ 3(a), shall be returned to the producing party unless: (1)

the document has been offered into evidence or filed without restriction as to disclosure;

(2) the parties agree to destruction to the extent practicable in lieu of return; 3 or (3) as to



3
        The parties may choose to agree that the receiving party shall destroy documents containing
Confidential Information and certify the fact of destruction, and that the receiving party shall not be required
                                                       9
to locate, isolate and return e-mails (including attachments      to e-mails) that may include Confidential
Information, or Confidential Information contained in deposition transcripts or drafts or final expert reports.
documents bearing the notations, summations, or other mental impressions of the receiving

party, that party elects to destroy the documents and certifies to the producing party that it

has done so.

               (c)    Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain

(1) attorney work product, including an index that refers or relates to designated

Confidential Information so long as that work product does not duplicate verbatim

substantial portions of Confidential Information, and (2) one complete set of all documents

filed with the Court including those filed under restricted access. Any retained Confidential

Information shall continue to be protected under this Order.

       15.     Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.

       16.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any

document or material designated Confidential Information by counsel or the parties is

entitled to protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise

until such time as the Court may rule on a specific document or issue.

       17.     Nothing herein shall affect or restrict the rights of any party with respect to

its own documents or to the information obtained or developed independently of

documents, transcripts and materials afforded confidential treatment pursuant to this Order.
                                              10
       18.     Persons Bound. This Order shall take effect when entered and shall be
binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

       Dated this 12th day of May, 2021.


                                                   BY THE COURT:
                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge


  WE SO MOVE and agree to abide by the terms of this Order
 /s/ A.J. Stecklein                          s/Callie M Barr
 A.J. Stecklein #16330                       Callie M. Barr (MI #P83797)
 Michael H. Rapp #25702                      (Pro Hac Vice)
 Matthew S. Robertson #27254                 JONES DAY
 Samuel E. Miller #28843                     150 West Jefferson Ave, Suite 2100
 Stecklein & Rapp Chartered                  Detroit, MI 48226
 748 Ann Avenue, Suite 101                   T: (313) 230-7952
 Kansas City, Kansas 66101                   F: (313) 230-7997
 Telephone: 913-371-0727                     E: cmbarr@jonesday.com
 Facsimile: 913-371-0727                     Attorney for Defendant
 Email: AJ@KCconsumerlawyer.com              Experian Information Solutions, Inc.
         MR@KCconsumerlawyer.com
         MSR@KCconsumerlawyer.com
         SM@KCconsumerlawyer.com

 and

 Tregg Lunn #22999
 Law Office of Tregg Lunn
 830 L Street, Suite 200
 Lincoln, Nebraska 68508
 Telephone: 402-730-7021
 Email: tregg@tregglunnlaw.com
 Attorneys for Plaintiff Scott Peter

 s/ Ethan G. Ostroff
 Ethan G. Ostroff (ID #71610)
 Mark D. Kundmueller (ID #6288325)
 TROUTMAN PEPPER                              11
 HAMILTON SANDERS LLP
222 Central Park Avenue, Suite 2000
Virginia Beach, Virginia 23462
T: (757) 687-7500
F: (757) 687-7510
E: ethan.ostroff@troutman.com;
mark.kundmueller@troutman.com
Attorneys for Defendant
Ally Financial Inc.




                                      12
                                      Attachment A

                IN THE UNITED STATES DISTRICT COURT
                     THE DISTRICT OF NEBRASKA

SCOTT PETER,
                              Plaintiff,
v.                                         Case Number: 21-CV-03059 CRZ

ALLY FINANCIAL INC., et al.,

                           Defendants.



                                 ACKNOWLEDGMENT
                                      AND
                                 AGREEMENT TO BE
                                     BOUND


        The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated                                             in the above-captioned action and

attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the District

of Nebraska in matters relating to the Confidentiality Order and understands that the terms

of the Confidentiality Order obligate him/her to use materials designated as Confidential

Information in accordance with the Order solely for the purposes of the above-captioned

action, and not to disclose any such Confidential Information to any other person, firm or

concern.
        The undersigned acknowledges that violation of the Confidentiality Order may

result in penalties for contempt of court.



Name:

Job Title:

Employer:

Business Address:




Date:

                                    Signature
